DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-21, 26, 27, and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schultheis et al. (DE 102014106729 – listed on Applicant’s 06/19/2019 IDS, machine translation provided).

Regarding claims 16 and 29, Schultheis discloses (Figs. 1-16) a gas analyzer for measuring the density or viscosity of a medium (see par. [0011]), including:
a connection panel 3 [0060] having a first media opening 4 [0061] and a second media opening 5 [0061], wherein each of the first and second media openings 4/5 extends from a first surface to a second surface of the connection panel 3 (i.e. right to left in Figs. 1 and 5);
a sensor panel 2 [0059] joined together with the connection panel 3 on a first joint plane (as shown in Figs. 1 and 5); and

wherein the sensor panel 2 has at least one oscillator cavity (around oscillator 12: see Figs. 5, 9, and 10) which communicates with the first and second media openings (as shown in Fig. 9), wherein the sensor panel 2 has a micromechanical oscillator 12 [0065] which is arranged in the oscillator cavity (as shown in Figs. 9 and 10) and excitable to mechanically vibrate perpendicularly to the joint planes (as shown in Figs. 10 and 15).
Regarding claim 29, Schultheis further discloses a thermal conductivity sensor 11 [0064].

Regarding claim 17, Schultheis discloses (Figs. 1-16) the oscillator cavity (i.e. the space around oscillator 12: see Figs. 5, 9, and 10) includes a first aperture through the sensor panel 2 (as shown in Figs. 5 and 10).

Regarding claim 18, Schultheis discloses (Figs. 1-16) a first fluid channel extending from the first media opening 4 to the oscillator cavity (i.e. the space around oscillator 12: see Figs. 5, 9, and 10) and formed between the connection panel 3 and the sensor panel 2 (at least part of the fluid path goes between the panels 2 and 3: see Figs. 5 and 9).
.



Regarding claim 20, Schultheis discloses (Figs. 1-16) the cover panel cavity 20 covers the oscillator cavity (i.e. the space around oscillator 12: see Figs. 5, 9, and 10) and the first media opening aperture 10 and the second media opening aperture (as shown in Fig. 9).

Regarding claim 21, Schultheis discloses (Figs. 1-16) the first fluid channel has a depression 10 formed in a surface of the sensor panel 2, wherein the first fluid channel opens into the first media opening aperture 10 (as shown in Figs. 5 and 9).

Regarding claim 26, Schultheis discloses (Figs. 1-16) the micromechanical oscillator 12 has a resistive converter [0071] with at least one resistive element [0071] having a resistance value that is dependent on deformation (piezoelectric: [0071]).

Regarding claim 27, Schultheis discloses (Figs. 1-16) the micromechanical oscillator 12 has at least one conductor loop to generate a first magnetic field [0071];
wherein the gas analyzer has a field source for a second magnetic field [0071]; and
wherein the first magnetic field and the second magnetic field have at least one component 16 [0071] that runs parallel to a surface normal of the sensor panel (as shown in Fig. 14; [0071]).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Schultheis et al. (DE 102014106729).

Regarding claims 24 and 25, Schultheis discloses that the sensor panel can be made of silicon [0060]; and the micromechanical oscillator 12 is formed with/as part of the panel 2 (see pars. [0070] and [0075]).
Although Schultheis does not disclose that the sensor panel is made by structuring an S0I wafer; and the micromechanical oscillator comprises amorphous silicon deposited on an insulator layer of the SOI wafer, the Examiner takes official notice that making a sensor panel by structuring an S0I wafer; and having the micromechanical oscillator comprise amorphous silicon deposited on an insulator layer of the SOI wafer were well-known in the art at the time the invention was filed.  See MPEP 2144.03.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schultheis’s device so that the sensor panel is made by structuring an S0I wafer; and the micromechanical oscillator comprises amorphous silicon deposited on an insulator layer of the SOI wafer.

Regarding claim 28, Schultheis discloses the cover panel 7 comprises Si (see pars. [0060] and [0062]).
Although Schultheis does not disclose that the connection panel comprises glass, the Examiner takes official notice that making the connection panel out of glass was well-known in the art at the time the invention was filed.  See MPEP 2144.03.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schultheis’s device so that the connection panel comprises glass.
Allowable Subject Matter
Claims 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Badarlis et al. (U.S. Pub. 2016/0290849) is the US publication of the PCT claiming priority to DE 102014106729.
Prater (U.S. Pub. 2002/0092340) discloses an oscillator that oscillates perpendicularly to a first and second plane(s) formed by connecting, sensor, and cover panels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852